Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Westley V. Thompson, principal executive officer of Sun Life Assurance Company of Canada (U.S.) (the “Company”), hereby certify, to the best of my knowledge, that the Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2011 filed with the Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)) and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Westley V. Thompson Westley V. Thompson President, SLF U.S. (principal executive officer) March 29, 2012
